UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-7316



In Re:   DAVID WILLIAM LINDER,



                                                           Petitioner.



                 On Petition for Writ of Mandamus
                        (2:04-cr-00191-JBF)


Submitted: October 31, 2006                 Decided:   November 8, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David William Linder, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David William Linder petitions for a writ of mandamus

seeking an order directing the district court to provide Linder

with trial exhibits.   Linder further requests that we overturn his

conviction.   We deny the petition.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought and no other means to seek the

requested relief.   In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).   Further, mandamus is a drastic remedy

and should only be used in extraordinary circumstances.      Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).     Linder has not established he

is entitled to the relief sought, as he fails to establish the

requisite extraordinary circumstances.     Further, mandamus may not

be used as a substitute for appeal.    In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).         This court recently affirmed

Linder’s conviction and sentence, see United States v. Linder, No.

05-4557, 2006 WL 2659067 (4th Cir. Sept. 15, 2006) (unpublished),

and he may raise any additional challenges in a motion pursuant to

28 U.S.C. § 2255 (2000).    We will not consider the propriety of

Linder’s conviction in this proceeding.

          Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.     We dispense

with oral argument because the facts and legal contentions are


                               - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -